Opinion by
Cline, J.
It appeared that the crude drugs were imported from the Union of Soviet Socialist Republics. Wooden cases and bales constitute the immediate coverings and they had the legend “Moscow U. S. S. R.” stenciled thereon. Although the legend used on the immediate containers of the crude drugs in question does not detail the name of the country of origin thereof it was held that it is “some other term which will definitely indicate that country.” Lorillard v. United States (24 C. C. P. A. 90, T. D. 48412). Abstracts 29551, 34635, and 40290 followed.